EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 2 to the Schedule 13D originally filed on February 15, 2007 (including additional amendments thereto) with respect to the Class A Common Stock of Hickok, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 22, 2008 THE GLAUBMAN ROSENBERG & ROBOTTI FUND, L.P. By: Glaubman & Rosenberg Partners, LLC, its General Partner By: /s/ Joseph Hain Name: Joseph Hain Title: Managing Member GLAUBMAN & ROSENBERG PARTNERS, LLC /s/ Joseph Hain Name: Joseph Hain Title: Managing Member GLAUBMAN & ROSENBERG ADVISORS, LLC /s/ Kirin Smith Name: Kirin Smith Title: Managing Member /s/ Joseph Hain Joseph Hain /s/ Kirin Smith Kirin Smith
